DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 26, 2022.  Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 was filed after the mailing date of the Notice of Allowance on November 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Piferi (US 2014/0024927) reference.  The Piferi reference teaches a trajectory guiding apparatus (Figure 3A; 100), comprising: a base support comprising a frame portion (Figure 3B; 112) and a plate portion extending from the frame portion (Figure 3B; 110), the frame portion having a first aperture sized to surround a burr hole opening in a patient’s cranium (Figure 3B; 12); a first arcuate rack curvilinearly rising from the plate portion (Figure 9; 116), the first arcuate rack having a first inner surface and a first outer surface, wherein a first plurality of gear teeth are formed on the first outer surface (Figure 9; 118); a first pinion drive engaged with the first rack (Figure 10; 142) the first pinion drive coupled to a first end of a boom and configured to cause a first curvilinear motion of the boom (Figure 10; 120), the first curvilinear motion defined along a first arcuate path on a first perpendicular plane relative to the frame portion of the base support; a second arcuate rack perpendicularly coupled at a point thereof to a second end of the boom (Figure 10; 122), the second arcuate rack having a second inner surface and a second outer surface, the second inner surface facing the frame portion of the base support, the second arcuate rack further having an accommodation aperture defined by a first end of the second arcuate rack and a second end of the second arcuate rack, and the second outer surface having a ridge with a plurality of gear teeth formed therein (Figure 10; 124), the second outer surface containing a track substantially parallel to the ridge; a second pinion drive engaged with the second arcuate rack (Figure 10; 146), the second pinion drive coupled to a platform slidably engaged to the track on the second arcuate rack (Figure 10; 130); the platform configured to accommodate an instrumentation column having a columnar passage therethrough (Figure 13; 1102); wherein the second pinion drive is configured to cause a second curvilinear motion of the platform having the slider assembly, the first and second arcuate paths being perpendicular to each other; and wherein the first and second pinion drives are independently actuatable such that after aligning a distal end of the instrumentation column with a target entry point in the burr .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/28/2022